FILED
                             NOT FOR PUBLICATION                              FEB 25 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 PATRICK JEFFRY TAN,                               No. 06-75503

               Petitioner,                         Agency No. A096-491-202

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Patrick Jeffry Tan, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum and



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

PR/Research
withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review

for substantial evidence, Hoxha v. Ashcroft, 319 F.3d 1179, 1182 n. 4 (9th Cir.

2003), and we deny the petition for review.

       The IJ denied Tan’s asylum application claim as time-barred. Tan does not

challenge this finding in his opening brief.

       Substantial evidence supports the IJ’s finding that Tan failed to establish the

harms he experienced on account of his homosexuality, Chinese ethnicity and

Christian religion, even considered cumulatively, amounted to past persecution.

See id. at 1182. Substantial evidence also supports the IJ’s finding that Tan failed

to demonstrate a clear probability of future persecution because, even if the

disfavored group analysis set forth in Sael v. Ashcroft, 386 F.3d 922, 927-29 (9th

Cir. 2004) applies to him, he did not establish the requisite individualized risk of

persecution. See Hoxha, 319 F.3d at 1184-85. Accordingly, Tan’s withholding of

removal claim fails.

       PETITION FOR REVIEW DENIED.




PR/Research                                2                                    06-75503